DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and prosecuted.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December 2021 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks, filed 22 December 2021, with respect to Claims 1-18 have been fully considered and are persuasive.  The 103 rejection of Claims 1-18 has been withdrawn. 
Election/Restrictions
Claims 1-18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Claims 19-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, Claims 19-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on 8 January 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments overcome the prior art of record. Specifically, the clarification with respect to what the outer sides of the plurality of electrode strings used in the first electrode layer that are opposite one another and extend along the first directions, which is the same direction as the plurality of electrode strings in addition to the requirements that “wherein the at least one first branch part has a first side adjacent to the one of the outer sides,” which is the difference between the one first branch portion of the second electrode layer’s electrode strips and the outer sides of the first electrode layer’s electrode strings, and “a spacing between the first side and the one of the outer sides is greater than twice a width of the at least one first branch part” in conjunction with the requirement that when viewed “along a top view direction 
As such, Claims 1-20 are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627